Citation Nr: 1408885	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2010.  

2.  Entitlement to an increased evaluation in excess of 70 percent for PTSD on or after May 17, 2010.  

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Regional Office (RO) in Chicago, Illinois, that denied entitlement to service connection for posttraumatic stress disorder.

The Board notes that the Veteran's claim of entitlement to an increased disability evaluation raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's May 2010 Notice of Disagreement (NOD), he stated that he cannot work and his doctors say he is unemployable.  Furthermore, in July 2009, he filed an application for increased compensation based on unemployability (Form 21-8940).

The Virtual VA paperless claims processing system does include a copy of the Veteran's January 2014 appellate brief; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2013); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  An October 2013 rating decision noted that the Veteran would be scheduled for a VA examination to separate the symptoms of his various psychological disorders or determine if his current symptoms are caused by his service-connected PTSD or his military service.  Records regarding this VA examination have not been included with the claims file, Virtual VA, or VBMS.  In addition, there is no record of correspondence from the VA Medical Center (VAMC) to Veteran to schedule an examination, or a statement addressing the Veteran's failure to attend a scheduled examination.

Furthermore, the Board observes that the most recent VA treatment records are from the VA Medical Center (VAMC) in St. Louis, Missouri, dated in June 2011.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain and associate with the claims file the Veteran's VA treatment records from June 2011 to the present; including those from the VAMC in St. Louis, Missouri.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist and that further efforts to obtain same would be futile.  

2.  After the above development has been completed and if no VA examination has been conducted after the October 2013 rating decision, schedule the Veteran for an appropriate examination to determine the nature and extent of any current manifestations of his service-connected PTSD.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected PTSD and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  Thereafter, the Veteran's claim of entitlement to a higher evaluation for service-connected PTSD should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


